 



EXHIBIT 10.58

CHANGE-IN-CONTROL AGREEMENT

     AGREEMENT by and between INVITROGEN CORPORATION, a Delaware Corporation
(the “Company”), and Gregory T. Lucier (the “Executive”), dated as of the 26th
day of May 2003.

     The Board of Directors of the Company (the “Board”), has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below). The
Board believes it is imperative to diminish the inevitable distraction of the
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened Change in Control and to encourage the Executive’s full attention
and dedication to the Company currently and in the event of any threatened or
pending Change in Control, and to provide the Executive with compensation and
benefits arrangements upon a Change in Control which ensure that the
compensation and benefits expectations of the Executive will be satisfied and
which are competitive with those of other corporations. Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

     1.     Certain Definitions

          (a)     The “Effective Date” shall be the first date during the
“Change in Control Period” (as defined in Section l(b)) on which a Change in
Control occurs; provided that the Executive is employed on that date. Anything
in this Agreement to the contrary notwithstanding, if the Executive’s employment
with the Company is terminated or the Executive ceases to be an officer of the
Company prior to the date on which a Change in Control occurs, and it is
reasonably demonstrated by the Executive that such termination of employment or
cessation of status as an officer (i) was at the request of a third party who
has taken steps reasonably calculated to effect the Change in Control or (ii)
otherwise arose in connection with or anticipation of the Change in Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment or cessation of
status as an officer.

          (b)     The “Change in Control Period” is the period commencing on the
date hereof and ending on the second anniversary of such date, provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
is hereinafter referred to as the “Renewal Date”), the Change in Control Period
shall be automatically extended so as to terminate two years from such Renewal
Date, unless at least 60 days prior to the Renewal Date the Company shall give
written notice to the Executive that the Change in Control Period shall not be
so extended.

 



--------------------------------------------------------------------------------



 



     2.     Change in Control. For the purpose of this Agreement:

          (a)     a “Change in Control” shall mean:

               (i)     Any acquisition or series of acquisitions, other than
from the Company, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act) of 50% or more of either the then outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”), provided, however, that (A) any acquisition by the
Company, or any of its subsidiaries, (B) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
subsidiaries, or (C) any acquisition or series of acquisitions which results in
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) acquiring beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of more than 50% of the Outstanding
Company Common Stock and while such a beneficial owner such individual, entity
or group does not exercise the voting power of his, her or its Outstanding
Company Common Stock or otherwise exercise control with respect to any matter
concerning or affecting the Company and promptly sells, transfers, assigns or
otherwise disposes of that number of shares of Outstanding Company Common Stock
necessary to reduce his, her or its beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of the Outstanding Company Common Stock to
below 50%, as the case may be, shall not constitute a Change in Control; or

               (ii)     Individuals who as of April 27, 2001, constitute the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Company,
provided that any individual becoming a director subsequent to April 27, 2001,
whose election, or nomination for election, by the Company’s stockholders was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board, shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest (as such terms are used in Rule 14a-11 of the Regulation 14A
promulgated under the Exchange Act) relating to the election of directors of the
Company; or

               (iii)     Approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company, or of the sale or other
disposition of all or substantially all of the assets of the Company, or of a
reorganization, merger or consolidation of the Company, in each case, with
respect to which all or substantially all of the individuals and entities who
were the respective beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally

- 2 -



--------------------------------------------------------------------------------



 



in the election of directors, as the case may be, of the corporation resulting
from such reorganization, merger or consolidation.

     3.     Employment Period. The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company, for the period commencing on the Effective Date and ending at
the end of the 24th month following the Effective Date (the “Employment
Period”).

     4.     Terms of Employment

          (a)     Position and Duties.

               (i)     During the Employment Period, (A) the Executive’s
position, authority, duties and responsibilities shall not be substantially
diminished from the most significant of those held, exercised and assigned at
any time during the 90-day period immediately preceding the Effective Date and
(B) the Executive’s services shall be performed at the location where the
Executive was employed immediately preceding the Effective Date or any office or
location less than 50 miles from such location.

               (ii)     During the Employment Period, and excluding any periods
of vacation and sick leave to which the Executive is entitled, the Executive
agrees to devote reasonable attention and time during normal business hours to
the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

          (b)     Compensation.

               (i)     Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”), which shall be paid
at a monthly rate, at least equal to the highest annualized (for any year with
respect to which the Executive has been employed by the Company for less than
twelve full months) base salary paid or payable to the Executive by the Company
and its affiliated companies in respect of the three years immediately preceding
the Effective Date. During the Employment Period, the Annual Base Salary shall
be reviewed at least annually and shall be increased at any time and from time
to time as shall be substantially consistent with increases in base salary
generally awarded in the ordinary course of

- 3 -



--------------------------------------------------------------------------------



 



business to other peer executives of the Company and its affiliated companies.
Any increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to the Annual Base Salary as so increased. As used
in this Agreement, the term “affiliated companies” includes any company
controlled by, controlling or under common control with the Company.

               (ii)     Annual Bonus. In addition to Annual Base Salary, the
Executive shall be awarded, for each fiscal year during the Employment Period,
an annual bonus (the “Annual Bonus”) in cash at least equal to the higher of
either (A) the average annualized (for any fiscal year consisting of less than
twelve full months or with respect to which the Executive has been employed by
the Company for less than twelve full months) Incentive Compensation Plan bonus
paid, or payable but for any deferral to the Executive by the Company and its
affiliated companies under the Company’s deferred compensation arrangements, in
respect of the three fiscal years or lesser number of fiscal years during which
the Executive has been employed by the Company immediately preceding the fiscal
year in which the Effective Date occurs, or (B) in the event the annual bonus
under an Incentive Compensation Plan is paid, or payable but for any deferral to
the Executive by the Company and its affiliated companies under the Company’s
deferred compensation arrangement, in respect of the fiscal year immediately
preceding the fiscal year in which the Effective Date occurs was based upon a
formula, guaranteed amount, or plan in which the Executive participated, then
such Annual Bonus shall be at least equal to the bonus which would be payable
based on such formula, guaranteed amount, or plan had the Executive’s
participation therein and level of participation remained in effect following
the Effective Date. For purposes of this agreement, the calculation of the
Annual Bonus shall not include any payments under a Long Term Incentive Plan or
the Signing Bonus defined in the Employment Agreement entered into between the
Executive and the Company effective as of May 26, 2003 (the “Employment
Agreement”). Each such Annual Bonus shall be paid no later than the end of the
third month of the fiscal year next following the fiscal year for which the
Annual Bonus is awarded, unless the Executive shall elect to defer the receipt
of such Annual Bonus.

               (iii)     Incentive, Savings and Retirement Plans. In addition to
Annual Base Salary and Annual Bonus payable as hereinabove provided, the
Executive shall be entitled to participate during the Employment Period in all
incentive (including but not limited to long-term incentive bonus), savings and
retirement plans, practices, policies and programs generally applicable to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities), savings opportunities and retirement benefits
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and its affiliated companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 90-day period immediately preceding the Effective Date.

               (iv)     Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided

- 4 -



--------------------------------------------------------------------------------



 



by the Company and its affiliated companies (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent generally applicable to other peer executives of the Company and
its affiliated companies, but in no event shall such plans, practices, policies
and programs provide benefits which are less favorable, in the aggregate, than
the most favorable of such plans, practices, policies and programs in effect for
the Executive and/or the Executive’s family at any time during the 90-day period
immediately preceding the Effective Date.

               (v)     Business Expenses. During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
business expenses incurred by the Executive in accordance with the most
favorable policies, practices and procedures of the Company and its affiliated
companies in effect for the Executive at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect at any time thereafter generally with respect to other peer
executives of the Company and its affiliated companies.

               (vi)     Fringe Benefits. During the Employment Period, the
Executive shall be entitled to fringe benefits in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect at any time thereafter generally with respect to other
peer executives of the Company and its affiliated companies.

               (vii)     Office and Support Staff. During the Employment Period,
the Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to personal secretarial and other
assistance, at least equal to the most favorable of the foregoing provided to
the Executive by the Company and its affiliated companies at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as provided at any time thereafter generally with respect to
other peer executives of the Company and its affiliated companies.

               (viii)     Vacation. During the Employment Period, the Executive
shall be entitled to paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Company and its affiliated companies as
in effect for the Executive at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect at any time thereafter generally with respect to other peer executives of
the Company and its affiliated companies.

     5.      Termination of Employment

          (a)      Death or Disability. The Executive’s employment shall
terminate automatically upon the Executive’s death during the Employment Period.
If the Company determines in good faith that the Disability (as defined below)
of the Executive has occurred during the Employment Period, it may give to the
Executive written notice in accordance with Section 15(b) of this Agreement of
its intention to terminate the Executive’s employment. In such event, the

- 5 -



--------------------------------------------------------------------------------



 



Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” means the absence of the Executive from
the Executive’s duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably).

          (b)     Cause. The Company may terminate the Executive’s employment
during the Employment Period for “Cause” only in accordance with the provisions
set forth herein.

               (i)     For purposes of this Agreement, “Cause” means
(A) repeated violations by the Executive of the Executive’s material
responsibilities and material duties under Section 4(a) of this Agreement which
are demonstrably willful and deliberate on the Executive’s part and which are
not remedied in a reasonable period of time after receipt of written notice from
the Company, (B) commission of an intentional act of fraud, embezzlement or
theft by the Executive in connection with the Executive’s duties or in the
course of the Executive’s employment with the Company or its affiliated
companies, (C) violation of any law, regulation, or rule applicable to the
Company’s business or reputation, including, without limitation securities laws,
(D) causing intentional wrongful damage to property of the Company or its
affiliated companies, (E) intentionally and wrongfully disclosing secret
processes or confidential information of the Company or its affiliated
companies, (F) conviction of, or plea of nolo contendere to, a felony, which
conviction or plea materially harms the business or reputation of the Company,
or (G) participating, without the Company’s express written consent, in the
management of any business enterprise which engages in substantial and direct
competition with the Company or its affiliated companies, provided that in the
case of clauses (A) through (F), any such act or omission shall have been
materially harmful to the Company or its affiliated companies. For purposes of
this definition, no act or failure to act shall be deemed “willful” unless
effected by the Executive not in good faith and without a reasonable belief that
such action or failure to act was in or not opposed to the Company’s best
interests.

               (ii)     The Company may not terminate the Executive’s employment
for Cause under clause (B), (C), (D), (E), or (F) of such definition set forth
above unless: (a) the Company provides the Executive with written notice of its
intent to consider termination of the Executive’s employment for Cause,
including a detailed description of the specific reasons which form the basis
for such consideration; (b) within thirty (30) days after the date such notice
is provided, the Executive shall have a reasonable opportunity to appear before
the Board of Directors, with or without legal representation, at the Executive’s
election, to present arguments and evidence on his own behalf to defend such act
or acts, or failure to act, and, if such act or failure to act is correctable,
the Executive shall be given thirty (30) days after such meeting to correct such
act or failure to act; and (c) following presentation to the Board of Directors
as provided in clause (b) above or the Executive’s failure to appear before the
Board of Directors at a date and time specified in the notice and, following
expiration of the thirty (30) -day period in

- 6 -



--------------------------------------------------------------------------------



 



which to correct such acts or failures to act that are correctable, the
Executive may be terminated for Cause only if (1) the Board of Directors, by an
affirmative vote of a majority of its members (excluding the Executive and any
other member of the Board of Directors reasonably believed by the Board of
Directors to be involved in the events leading the Board of Directors to
terminate the Executive for Cause), determines that the acts or failures to act
of the Executive specified in the notice occurred and remained uncorrected, and
the Executive’s employment should accordingly be terminated for Cause; and
(2) the Board of Directors provides the Executive with a written determination
setting forth in specific detail the basis of such termination of employment
which are consistent with the reasons set forth in the notice.

          (c)     Good Reason. The Executive’s employment may be terminated
during the Employment Period by the Executive for “Good Reason.” For purposes of
this Agreement, “Good Reason” means

               (i)     a substantial diminution in the Executive’s position,
authority, duties or responsibilities as contemplated by Section 4(a) of this
Agreement, excluding non-substantial changes in title or office, and excluding
any isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of written notice
thereof given by the Executive;

               (ii)     any failure by the Company to comply with any of the
provisions of Section 4(b) of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of written notice thereof given
by the Executive;

               (iii)     the Company requiring the Executive to be based at any
office or location other than that described in Section 4(a)(i)(B) hereof or,
requiring the Executive to travel away from his or her office in the course of
discharging responsibilities or duties which is significantly more frequent (in
terms of either consecutive days or aggregate days in any calendar year) than
was required prior to the Change in Control;

               (iv)     any purported termination by the Company of the
Executive’s employment otherwise than as expressly permitted by this Agreement;
or

               (v)     any failure by any successor to the Company to comply
with and satisfy Section 14(c) of this Agreement, provided that such successor
has received at least ten (10) days prior written notice from the Company or the
Executive of the requirements of Section 14(c) of this Agreement.

For the purposes of this Section 5(c), any good faith determination of “Good
Reason” made by the Executive shall be conclusive.

          (d) Notice of Termination. Any termination by the Company for Cause or
by the Executive for Good Reason shall be communicated by “Notice of
Termination” to the other party hereto given in accordance with Section 15(b) of
this Agreement. For purposes of this

- 7 -



--------------------------------------------------------------------------------



 



Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than fifteen days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause, as the case may be, shall not waive any right
of the Executive or the Company hereunder or preclude the Executive or the
Company from asserting such fact or circumstance in enforcing the Executive’s or
the Company’s rights hereunder.

          (e)     Date of Termination. “Date of Termination” means the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be; provided, however, that (i) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination and (ii) if the Executive’s employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Executive or the Disability Effective Date, as the case may be.

     6.      Obligations of the Company upon Termination

          (a)     Death. If the Executive’s employment is terminated by reason
of the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than the following obligations: (i) payment of the
Executive’s Annual Base Salary through the Date of Termination to the extent not
theretofore paid, (ii) payment of the product of (x) the Annual Bonus and any
long-term incentive bonus paid, guaranteed to be paid, or payable but for any
deferral (and annualized for any fiscal year consisting of less than twelve full
months or for which the Executive has been employed for less than twelve full
months) to the Executive for the most recently completed fiscal year during the
Employment Period, and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365, (iii) payment of any compensation previously
deferred by the Executive (together with any accrued interest thereon) and not
yet paid by the Company and any accrued vacation pay not yet paid by the
Company, (iv) payment of any earned or guaranteed Annual Bonus, long-term
incentive bonus or other incentive compensation payments attributable to prior
fiscal years to the extent not theretofore paid, and (v) payment for any
substantiated business and relocation expenses incurred by the Executive to the
extent not theretofore reimbursed (the amounts described in clauses (i) through
(v) above are hereafter referred to as “Accrued Obligations”). All Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, at the option of the Company, either (x) in a lump sum in cash
within 30 days of the Date of Termination or (y) in twelve equal consecutive
monthly installments, with the first installment to be paid within 30 days of
the Date of Termination. Anything in this Agreement to the contrary
notwithstanding, the Executive’s family shall be entitled to receive benefits at
least equal to the most favorable benefits provided generally by the Company and
any of its affiliated companies to surviving families of peer executives of the
Company and such affiliated companies under such plans, programs, practices and
policies relating

- 8 -



--------------------------------------------------------------------------------



 



to family death benefits, if any, as in effect generally with respect to other
peer executives and their families at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family as in effect on the date of the Executive’s death
generally with respect to other peer executives of the Company and its
affiliated companies and their families.

          (b)     Disability. If the Executive’s employment is terminated by
reason of the Executive’s Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for Accrued Obligations. All Accrued Obligations shall be paid to the
Executive at the option of the Company, either (x) in a lump sum in cash within
30 days of the Date of Termination or (y) in twelve equal consecutive monthly
installments, with the first installment to be paid within 30 days of the Date
of Termination. Anything in this Agreement to the contrary notwithstanding, the
Executive shall be entitled after the Disability Effective Date to receive
disability and other benefits at least equal to the most favorable of those
provided by the Company and its affiliated companies to disabled peer executives
and/or their families in accordance with such plans, programs, practices and
policies relating to disability, if any, as in effect generally with respect to
other peer executives and their families at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family, as in effect at any time thereafter through the
Date of Termination generally with respect to other peer executives of the
Company and its affiliated companies and their families.

          (c)     Cause. If the Executive’s employment shall be terminated for
Cause during the Employment Period, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive the Annual Base Salary through the Date of Termination plus the amount
of any compensation previously deferred by the Executive, in each case to the
extent theretofore unpaid. If the Executive terminates employment during the
Employment Period, excluding a termination for Good Reason, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations. In such case, all Accrued Obligations shall be paid to the
Executive at the option of the Company, either (x) in a lump sum in cash within
30 days of the Date of Termination, or (y) in twelve equal consecutive monthly
installments, with the first installment to be paid within 30 days of the Date
of Termination.

          (d)     Good Reason or Termination Without Cause. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause or Disability, or the Executive shall terminate employment under
this Agreement for Good Reason:

               (i)     the Company shall pay to the Executive the aggregate of
the following amounts, such amounts to be payable by the Company in a lump sum
in cash within 30 days of the Date of termination.

                    A.     All Accrued Obligations; and

- 9 -



--------------------------------------------------------------------------------



 



                    B.     2.0 times the sum of the Executive’s Annual Base
Salary and the higher of either (i) the average annualized (for any year with
respect to which the Executive has been employed by the Company for less than
twelve full months) bonus paid, or payable but for any deferral to the Executive
by the Company and its affiliated companies under the Company’s deferred
compensation arrangements, in respect of the three years or lesser number of
years during which the Executive has been employed by the Company immediately
preceding the Effective Date, or (ii) the targeted annual bonus payable to the
Executive pursuant to the Company’s Incentive Compensation Plan for the fiscal
year in which the Date of Termination occurs (assuming 100% achievement of the
Company performance factor and 100% achievement of the Executive’s personal
performance factor); and

                    C.     any guaranteed or targeted Long Term Incentive Plan
award that would have been payable within two years of the Date of Termination;
and

                    D.     An amount equal to that portion, if any, of the
Company’s contribution to the Executive’s 401(k), savings or other similar
individual account plan which is not vested as of the Date of Termination (the
“Unvested Company Contribution”), plus an amount which when added to the
Unvested Company Contribution would be sufficient after Federal, state and local
income taxes (based on the tax returns filed by the Executive most recently
prior to the Date of Termination) to enable the Executive to net an amount equal
to the Unvested Company Contribution; and

               (ii)     the Company shall pay the Executive up to $25,000 for
executive outplacement services utilized by the Executive upon the receipt by
the Company of written receipts or other appropriate documentation; and

               (iii)     for the remainder of the Employment Period, or such
longer period as any plan, program, practice or policy may provide, the Company
shall continue benefits at the Company’s expense to the Executive and, where
applicable, the Executive’s family at least equal to those which would have been
provided to them in accordance with the plans, programs, practices and policies
described in Section 4(b)(iv) of this Agreement if the Executive’s employment
had not been terminated in accordance with the most favorable plans, practices,
programs or policies of the Company and its affiliated companies generally
applicable to other peer executives and their families during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect at any time thereafter generally with respect to other peer
executives of the Company and its affiliated companies and their families;
provided, however, that if the Executive becomes employed elsewhere during the
Employment Period and is thereby afforded comparable insurance and welfare
benefits to those described in Section 4(b)(iv), the Company’s obligation to
continue providing the Executive with such benefits shall cease or be
correspondingly reduced, as the case may be. For purposes of determining
eligibility of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until the end of the Employment Period and to have retired on
the last day of such period; and

- 10 -



--------------------------------------------------------------------------------



 



               (iv)     All outstanding stock options and shares of restricted
stock held by the Executive pursuant to any Company stock option plan, stock
option agreement or restricted stock agreement shall immediately become vested
and exercisable as to all or any part of the shares covered thereby, with the
Executive being able to exercise his stock options within a period of eighteen
months following the Date of Termination or such longer period as may be
permitted under Executive’s stock option agreements; and

               (v)     The Company shall require the surviving, continuing,
successor, or purchasing corporation or parent corporation thereof, as the case
may be (the “Acquiring Corporation”), to either assume the Company’s rights and
obligations under any Company stock option plan, stock option agreement or
restricted stock agreement or substitute for outstanding options or restricted
shares substantially equivalent options or restricted shares of the Acquiring
Corporation’s stock. For this purpose, a stock option or restricted share shall
be deemed assumed if, following the Change in Control, the stock option or
restricted share confers the right to receive in accordance with its terms and
conditions, for each share of Company stock subject to a stock option agreement
or restricted stock agreement immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) to which a
holder of a share of Company stock on the effective date of the Change in
Control was entitled.

               (vi)     If, in the calendar year in which occurs the Date of
Termination or in the immediately preceding calendar year, the Executive had
relocated the Executive’s primary residence from one location (the “Point of
Origin”) to its location at the Date of Termination at the request of the
Company, then any relocation expenses that are actually incurred in the
twelve-month period immediately following the Date of Termination by the
Executive in moving the Executive’s primary residence and personal property to
any location shall be reimbursed by the Company, on a tax-neutral basis, to the
extent such expenses do not exceed the cost of relocating the Executive’s
primary residence and personal property to the Point of Origin, provided such
expenses are substantiated by means of written receipts. The cost of relocating
the Executive’s primary residence and personal property to the Point of Origin
shall be determined by averaging estimates obtained by the Company in writing
from three reputable moving companies, selected by the Company in good faith. It
shall be the obligation of the Executive to notify the Company in advance of any
such relocation so that such estimates may be obtained.

The amounts required to be paid under this Section 6(d) shall be reduced by any
other amount of severance (i.e., relating solely to salary or bonus continuation
or actual or deemed pension or insurance continuation) received by the Executive
upon such termination of employment under any severance plan, policy or
arrangement of the Company applicable to the Executive or a group of employees
of the Company, including the Executive, and applicable without regard to the
occurrence of a Change in Control prior to such termination of employment. The
amounts payable to the Executive pursuant to this Agreement shall be determined
without giving effect to any decrease in compensation or benefits that is in
violation of the terms of this Agreement. The amounts payable to the Executive
pursuant to this Agreement will not be subject to any requirement of mitigation,
nor, except as specifically set forth herein, will they be offset or otherwise
reduced by reason of the Executive’s receipt of compensation from any source
other than the Company.

- 11 -



--------------------------------------------------------------------------------



 



     7.          Non-exclusivity of Rights. Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any
benefit, bonus, incentive or other plans, programs, policies or practices
provided by the Company or any of its affiliated companies and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any other agreements with the Company or
any of its affiliated companies. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of the Company or any of its affiliated companies at or subsequent to
the Date of Termination shall be payable in accordance with such plan, policy,
practice or program except as explicitly modified by this Agreement.

     8.      Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder, except as provided in the last sentence of Section 6(d), shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur, including the costs and expenses of any arbitration
proceeding, as a result of any contest (regardless of the outcome thereof) by
the Company or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Section 7872(f)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”); provided that the
Executive’s claim is not determined by a court of competent jurisdiction or an
arbitrator to be frivolous or otherwise entirely without merit.

     9.     Release. Upon fulfillment of the Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder, the parties shall enter into a mutual release that shall include the
provisions set forth in Exhibit D to the Employment Agreement and such other
terms that are agreed upon by the Company and the Executive at such time.

     10.     Certain Additional Payments by the Company.

          (a)     Gross-Up Payment Amount. Notwithstanding anything in this
Agreement to the contrary, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of the Executive, whether
paid, payable, distributed or distributable pursuant to this Agreement or
otherwise (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986 (the “Code”) (or any successor
provision) or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are collectively
referred to in this Agreement as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after the payment by the Executive of all taxes (including

- 12 -



--------------------------------------------------------------------------------



 



any interest or penalties imposed with respect to such taxes), including any
Excise Tax, imposed upon the Gross-Up Payment, the Executive retains an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.

          (b)      Determinations. Subject to the provisions of Section 10(c),
all determinations required to be made under this Section 10, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by an accounting firm of national standing reasonably selected by the
Company (the “Accounting Firm”), which shall provide detailed supporting
calculations to both the Company and the Executive within 15 business days of
the receipt of written notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 10, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. As a result of the possible uncertainty in
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments will not
have been made by the Company that should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 10(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

          (c)      IRS Claims. The Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of the Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than ten business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that it desires to contest such claim, the
Executive shall:

               (i) give the Company any information reasonably requested by the
Company relating to such claim,

               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company and reasonably acceptable to the Executive,

               (iii) cooperate with the Company in good faith in order
effectively to contest such claim, and

- 13 -



--------------------------------------------------------------------------------



 



               (iv) permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section, the Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled in his sole
discretion to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

          (d)     Refunds. If, after receipt by the Executive of an amount
advanced by the Company pursuant to Section 10(c), the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Company’s complying with the requirements of such Section)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after
receipt by the Executive of an amount advanced by the Company pursuant to
Section 10(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

     11.      Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies and
their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In addition, to the extent that the

- 14 -



--------------------------------------------------------------------------------



 



Executive is a party to any other agreement relating to confidential
information, inventions or similar matters with the Company, the Executive shall
continue to comply with the provisions of such agreements. In no event shall an
asserted violation of the provisions of this Section constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.

     12.      Public Announcements. The Executive shall consult with the Company
before issuing any press release or otherwise making any public statement
regarding this Agreement or the transactions contemplated hereby, and the
Executive shall not issue any such press release or make any such public
statement without the prior written approval of the Company, except as may be
required by applicable law, rule or regulation or any self regulatory agency
requirements, in which event the Company shall have the right to review and
comment upon any such press release or public statement prior to its issuance.

     13.      Arbitration and Equitable Relief.

     (a)     Except as provided in Section 13(d) below, Executive and the
Company agree that to the extent permitted by law, any dispute or controversy
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof will be settled by arbitration to be held at a location within 30 miles
of the Company’s principal executive offices in California, in accordance with
the National Rules for the Resolution of Employment Disputes then in effect of
the American Arbitration Association (the “Rules”). The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator will be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.

     (b)     The arbitrator will apply California law to the merits of any
dispute or claim, without reference to rules of conflict of law. Executive
hereby expressly consents to the personal jurisdiction of the state and federal
courts located in California for any action or proceeding arising from or
relating to this Agreement and/or relating to any arbitration in which the
parties are participants.

     (c)     The Company will pay the direct costs and expenses of the
arbitration. The Company and Executive each will separately pay its counsel fees
and expenses; provided, however, the Company shall reimburse Executive for his
reasonable costs (including without limitation attorneys’ fees) incurred if
Executive succeeds on the merits with respect to a material breach of this
Agreement at any such arbitration, including enforcing any judgment entered on
an arbitrator’s decision.

     (d)     The Company may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary to enforce the provisions of the New Hire
Documents, without breach of this arbitration agreement and without abridgement
of the powers of the arbitrator.

- 15 -



--------------------------------------------------------------------------------



 



     (e)     EXECUTIVE HAS READ AND UNDERSTANDS SECTION 13, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS ARISING OUT
OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION THEREOF TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THIS AGREEMENT.

     14.      Successors.

          (a)     This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

          (b)     This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

          (c)     The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

     15.      Miscellaneous

          (a)     This Agreement shall be governed by and construed in
accordance with the laws of the Sate of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

- 16 -



--------------------------------------------------------------------------------



 



          (b)     All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

          If to the Executive:           Gregory T. Lucier
1022 Fieldstone Lane
Oconomowoc, Wisconsin 53066           If to the Company:           Invitrogen
Corporation
1600 Faraday Avenue
Carlsbad, CA 92008
(ATTN: General Counsel)

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

          (c)     The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

          (d)     The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

          (e)     The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof in any particular instance shall not be
deemed to be a waiver of such provision or any other provision thereof.

IN WITNESS WHEREOF, the Executive has hereunto set his or her hand and, pursuant
to the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first written above.

              INVITROGEN CORPORATION             /s/ Gregory T. Lucier

--------------------------------------------------------------------------------

Gregory T. Lucier   By:     /s/ C. Eric Winzer

--------------------------------------------------------------------------------

C. Eric Winzer
Chief Financial Officer

- 17 -